FILED
                                                                                                  COURT OF APPEALS
                                                                                                     DIVISION 11

                                                                                                 2015 MAR 31     API 8 : 3n

                                                                                                  STATE 0        SNI    ON

                                                                                                  BY
                                                                                                          DEP
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                 DIVISION II

 STATE OF WASHINGTON,                                                             No. 45668 -1 - II


                                       Respondent,


          v.

                                                                         UNPUBLISHED OPINION
 GARY R. COLE,

                                       Appellant.




         MAXA, J. —        Gary Cole appeals his conviction of second degree burglary for taking a

wood stove and other items from vacant buildings. He argues that ( 1) the evidence was


insufficient to support his conviction because the only evidence that he unlawfully entered the

buildings   was    his   own statement, (   2) the trial court erred in denying his motion for a mistrial

after the arresting officer testified that Cole had misdemeanor warrants, and ( 3) the prosecutor

engaged in misconduct by stating that the jury could convict Cole even if the owner of the

buildings had given him permission to enter. Cole also asserted additional arguments in a

statement of additional grounds ( SAG).


         We hold that ( 1) the State produced sufficient circumstantial evidence that Cole


unlawfully     entered    the buildings apart   from his   statement, ( 2)   the trial court did not abuse its


discretion in denying Cole' s motion for a mistrial even though the officer' s reference to Cole' s

warrants was inappropriate, and ( 3) the prosecutor did not commit misconduct. We also find no

merit   in Cole'   s   SAG   assertions.   Accordingly,   we affirm   Cole'   s conviction.
45668 -1 - II



                                                         FACTS


         In December 2012, Jeffrey Berg inspected property in Moclips that he was interested in

buying. The property consisted of an old tavern, a residence, and a well house. In January 2013,

he entered into a purchase and sale agreement with the owner who lived in Minnesota. A few

days before the transaction was scheduled to close and after he had deposited his purchase price

in escrow, Berg drove to the property. He noticed that the door to the well house appeared

damaged. He then got a key from the caretaker and went into the tavern. He noticed that

someone had removed wiring and stainless steel panels from behind the stoves, damaged the

stoves, and taken the fire suppression equipment. Berg called the sheriff.

         Deputy Robert Wilson responded and the two inspected the residence and well house.

They noted that someone had broken a large window out of the residence and removed a wood

stove. And someone had taken the well pump, pressure tank, electrical box, and wiring from the

well house. They found another wood stove and other parts along a trail leading away from the

property. After some investigation, Deputy Wilson learned that Teresa Bushman had purchased

the wood stove from Cole, and Deputy Wilson located it at the residence of Teresa' s husband

Steve Bushman in Hoquiam.


         Deputy Wilson then contacted Cole. After first denying any involvement in the burglary,

Cole admitted that he had taken the wood stove. However, he said that Steve and Teresa

Bushman     owned   it   and   had   paid   him $ 100   to bring it to them. He also said that he awoke one

morning to find the well pump on his property and that he took it to his friend Donald Waugh' s

home.




                                                             2
45668 -1 - II




          The State charged Cole with second degree burglary. At trial, Teresa Bushman testified

that she had purchased the wood stove from Cole for $150. She stated that Cole had the wood

stove in the place where he lived and that she did not know that it was stolen. After she


purchased it, her husband picked it up and took it to Hoquiam. Steve Bushman testified that his

wife told him that she had purchased the wood stove and that it was not stolen.


          Deputy Wilson testified regarding his investigation, his observations at the building, and

his communications with Cole. The State also introduced a written statement Cole made out for

Deputy Wilson. It stated:

          About three weeks ago, Steve and Teresa told me to go to the house next to the
          Moclips Tavern        and    take the     wood stove.         They   said   they   would give me $   100. 00

          to get it for them. They told me the lady that lived there before but had moved out
          about two weeks prior left their stove at the house.     They told me this lady had
          borrowed the        stove    and    didn' t    give   it back.     The house was vacant as the new
          owners were not   living       I        down
                                             there.       went     before dark. I entered the
                                                                           there just

          house through the back sliding glass door. I found it to be unlocked. I went inside
          and dismantled the wood stove. I put it on a dolly and wheeled it across the highway
          and down a trail towards the 208 Mill. I took it down the trail about halfway and

          put [   it] in the brush     on    the trail.      Then I walked down to the 208 Mill to Teresa
          Bushman'     s   trailer   and   told her      where   I left it. She   gave me $      50 in   cash and $   50
          worth of methamphetamines.     The reason I know where the well pump was at is
          that I found the pump on the ground next to my truck when I woke up about three
          weeks ago.       I didn' t   want   it   at   my   place so   I took it to Donald Waugh, Jr[.]' s house
          on the reservation.


Exhibit 1.


          During trial,     the State      asked   Deputy Wilson         about   contacting Cole. He       responded, "    Well,


at   that time I   was aware    that he had        misdemeanor warrants.              Report of Proceedings ( RP) at 68.


Cole immediately objected and asked for a mistrial. The trial court denied the motion. The trial

court told the jury that it had sustained the objection and that the jury should disregard Deputy

Wilson' s response.



                                                                   3
45668 -1 - II




           During rebuttal closing argument, the prosecutor told the jury:

           I have the burden     of proof so      I   get   the last word.   Is it reasonable to make an
           inference that this entry     was   lawful? The defense       would suggest     that there is.   Oh,

           sure, maybe some guy back in Minnesota said it was okay to go in and trash the
           place. Even if that were true, whether that' s lawful is still a question for you once
           a guy has already put money in escrow.

RP   at   127 -28 ( emphasis   added).    Cole did not object to this statement.


           The jury returned a guilty verdict. Cole appeals.

                                                       ANALYSIS


A.         SUFFICIENCY OF THE EVIDENCE


           Cole argues that the State failed to produce sufficient evidence that he unlawfully entered

or remained in a building, one of the elements of second degree burglary under RCW

9A. 52. 030( 1).   He argues that the State could not rely on his statement to establish the

unlawfulness of his entry because of the corpus delicti rule, and that there was no other evidence

that he did not have permission to enter. We disagree.


           1.   Elements of Burglary

           The elements of second degree burglary are ( 1) entering or remaining unlawfully in a

building other than a vehicle or dwelling, and (2) so doing with intent to commit a crime against

a person or     property therein. RCW 9A. 52. 030( 1);             see State v. Brunson, 128 Wash. 2d 98, 104 -05,


905 P.2d 346 ( 1995).     RCW 9A. 52. 010( 5) defines the            phrase "[   e] nters or remains unlawfully" as


  a] person ` enters or remains unlawfully' in or upon premises when he or she is not then

licensed, invited, or otherwise privileged to so enter or remain."




                                                               4
45668 -1 - II



           2.     Corpus Delicti


           The corpus delicti principle requires that the State prove that some crime actually

occurred.       State   v.   Brockob, 159 Wash. 2d 311, 327, 150 P.3d 59 ( 2006). Under the corpus delicti


rule, the defendant' s incriminating statement alone is not sufficient to establish that a crime took

place.   Id. at 328. "[           T] he State must present evidence independent of the incriminating statement

that the   crime a      defendant described in the         statement   actually   occurred."   Id. (emphasis   omitted).




           Corpus delicti usually consists of an injury or loss caused by someone' s criminal act.

City   of Bremerton          v.   Corbett, 106 Wash. 2d 569, 573 -74, 723 P.2d 1135 ( 1986). The corpus delicti


of second degree burglary is an unlawful entering of a building and with the intent to commit a

crime therein. Proof of the identity of the person who committed the crime is not part of the

corpus delicti, which only requires corroborating evidence that someone committed a crime. Id. .

at574.




           In applying the corpus delicti rule, we focus on the sufficiency of the independent

evidence other than the defendant' s incriminating statement. State v. Dow, 168 Wash. 2d 243, 249,

254, 227 P.3d 1278 ( 2010).              Our review is de novo. State v. Green, 182 Wash. App. 133, 143, 328
P.3d 988,      review   denied, 337 P.3d 325 ( 2014).         In determining the sufficiency of independent

evidence under the corpus delicti rule, we assume the truth of the State' s evidence and view all


reasonable inferences therefrom in the light most favorable to the State. State v. Aten, 130
Wash. 2d 640, 658, 927 P.2d 210 ( 1996). The independent evidence need not be sufficient to


establish the existence of a crime beyond a reasonable doubt or even by a preponderance of the

evidence.       Id. at 656. The         evidence   only   must provide "[   p] rima facie corroboration" that a crime

occurred. Brockob, 159 Wash. 2d at 328.



                                                                 5
45668 -1 - II




          Here, ample corroborating evidence existed that someone unlawfully entered the

buildings and removed items. The residence showed signs of forced entry in that a window was

broken out enough for a person to enter, and someone removed a wood stove from the residence.


In addition, someone stripped wiring and stainless steel from the tavern, and dismantled the well

house. And Berg testified that he found other stove parts and pieces from the house and tavern

on the trail leading away from the property.

          We hold that the corroborating evidence independent of Cole' s written statement was

sufficient to show that the crime of second degree burglary occurred. Accordingly, under the

corpus delicti rule we can consider Cole' s written statement in assessing the sufficiency of the

evidence.



          3.    Sufficiency of the Evidence

          Cole argues that because the State did not present testimony from the property owner or

the caretaker and because Berg did not yet own the property, there was insufficient evidence that

Cole did not have permission to enter the buildings. We disagree.


          The test for determining sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond    a reasonable   doubt. State   v.   Rose, 175 Wash. 2d 10, 14, 282 P.3d 1087 ( 2012). In a


sufficiency of the evidence claim, the defendant admits the truth of the State' s evidence and all

reasonable inferences drawn from that evidence. Id. Credibility determinations are made by the

trier of fact and not subject to review. State v. Miller, 179 Wash. App. 91, 105, 316 P.3d 1143

 2014).    Circumstantial and direct evidence are equally reliable. Id.




                                                        6
45668 -1 - II



         Cole admitted that he entered the residence and removed the wood stove. However, he

argues that there is no evidence that the owner in Minnesota did not grant him permission to

enter the buildings. We hold that there was sufficient evidence for a jury to infer that Cole had

no permission.



         First, Cole' s explanation that the Bushmans solicited him to retrieve the wood stove, even


though contradicted by the Bushmans' testimony, allows an inference that he did not have

permission from the owner to enter. Second, Cole stated that he knew the house was vacant and


that he went to remove the wood stove just before dark, suggesting surreptitious behavior. Third,

the   residence showed evidence of   forced entry —a window was broken out enough for a person


to enter. Taking this evidence in the light most favorable to the State, we hold that a reasonable

jury could find beyond a reasonable doubt that Cole did not have permission to enter the

residence.




         We hold that there was sufficient evidence to support a finding that he entered the

residence unlawfully with an intent to commit a crime therein. Therefore, we reject Cole' s

sufficiency of the evidence argument.

B.       MOTION FOR MISTRIAL


         Cole claims that the trial court abused its discretion when it denied his motion for a


mistrial following Deputy Wilson' s testimony that Cole had outstanding misdemeanor arrest

warrants. He argues that the trial court did not properly assess the prejudicial impact this

evidence had on the jury. We disagree.

         We review a trial court' s denial of a mistrial for abuse of discretion. State v. Emery, 174
Wash. 2d 741, 765, 278 P.3d 653 ( 2012). Our Supreme Court has stated that abuse of discretion



                                                   7
45668 -1 - II




will be found for denial of a mistrial only when no reasonable judge would have reached the

same conclusion.           Id. at 765. Further, we will overturn a trial court' s denial of a mistrial motion


only when there is a substantial likelihood that the error affected the jury' s verdict. State v.
Rodriguez, 146 Wash. 2d 260, 269 -70, 45 P.3d 541 ( 2002).                       A mistrial should be ordered " only

when the defendant has been so prejudiced that nothing short of a new trial can ensure that the

defendant   will     be    fairly tried." Emery, 174 Wash. 2d at 765.

         We     examine      three factors —the Hopson factors —when                determining whether an

irregularity    warrants a mistrial: " `(          1) its   seriousness; (   2) whether it involved cumulative


evidence; and (       3)   whether   the trial    court   properly instructed the jury to disregard it.' "   Emery,
174 Wash. 2d       at   765 ( quoting State     v.   Hopson, 113 Wash. 2d 273, 284, 778 P.2d 1014 ( 1989)).             We


consider these factors with deference to the trial court because the trial court is in a better

position to evaluate the effect of an irregularity on the trial proceedings. See State v. Perez -

Valdez, 172 Wash. 2d 808, 818 -19, 265 P.3d 853 ( 2011).


         Regarding the first factor, Cole argues that Deputy Wilson' s comment was a serious

irregularity because it introduced highly prejudicial evidence that likely swayed the jury in

assessing his credibility        and   it   was   inadmissible     evidence under     ER 404( b).   The improper


admission of a defendant' s prior misconduct can be a serious irregularity. See State v. Babcock,

145 Wn.    App.       157, 163 -64, 185. P. 3d 1213 ( 2008). But here, the evidence of Cole' s guilt was


overwhelming, thus minimizing the seriousness of the statement. Cole admitted to the Deputy

that he had entered the residence and taken the wood stove. As a result, there is no substantial


likelihood that Deputy Wilson' s statement affected the jury' s verdict or that Cole was prejudiced.




                                                                   8
45668 -1 - II



         With regard to the second factor, Deputy Wilson' s comment was not cumulative. There

was no other evidence admitted at trial about Cole' s criminal history.

         Third, the trial court instructed the jury that it was sustaining Cole' s objection and that it

should disregard the testimony. Cole' s prompt objection to Deputy Wilson' s statement and the

trial court' s verbal instruction to the jury cured any irregularity. And we presume that the jury

followed the trial court' s instruction and considered only the evidence that was properly before

it. Perez- Valdez, 172 Wash. 2d at 818 -19.


         Our analysis of the Hopson factors indicates that the trial court did not abuse its


discretion in concluding that Deputy Wilson' s comment did not warrant a mistrial. Therefore,

we hold that the trial court did not err when it denied Cole' s mistrial motion.


C.       PROSECUTORIAL MISCONDUCT


         Cole claims that the prosecutor' s closing rebuttal argument improperly told the jury that

it could disregard the elements of the offense and still return a guilty verdict. We disagree.

         To prevail on a claim of prosecutorial misconduct, a defendant must show that the


prosecutor' s conduct was both improper and prejudicial. In re Pers. Restraint of Glasmann, 175
Wash. 2d 696, 704, 286 P.3d 673 ( 2012). We review the prosecutor' s conduct and whether


prejudice resulted therefrom " by examining that conduct in the full trial context, including the

evidence presented, ` the context of the total argument, the issues in the case, the evidence


addressed       in the   argument, and   the   instructions   given   to the   jury.' " State v. Monday, 171 Wash. 2d
667, 675, 257 P.3d 551 ( 2011) ( internal          quotation marks omitted) (       quoting State v. McKenzie,

157 Wash. 2d 44, 52, 134 P.3d 221 ( 2006)).




                                                              9
45668 -1 - II



          Here, the prosecutor' s argument was not improper. The prosecutor' s argument was made


in response to Cole' s claim that the only way the State could prove an unlawful entry was to

have the owner testify that he had not given Cole permission to enter. On rebuttal, a prosecutor

 is   entitled   to   make a   fair   response   to the   arguments   of defense   counsel."   State v. Russell, 125
Wash. 2d 24, 87, 882 P.2d 747 ( 1994).               Although the language used may have been unartful, the

prosecutor simply was arguing that the jury could infer a lack of permission from the evidence

presented even if the owner did not testify. This was not improper argument and was not

prosecutorial misconduct. Cole' s claim fails.


D.        SAG ARGUMENTS


          In his SAG Cole asserts that Deputy Wilson did not read him his Miranda1 rights, his

offender score is incorrect, his attorney did not call any of his witnesses, the sheriff planted pills

on him so the State could coerce him into a guilty plea, and every one of his constitutional rights

was violated. We find no merit to these claims.


          First, the record shows that Deputy Wilson advised Cole of his Miranda rights. Second,

Cole fails to show what error exists in the offender score calculation. And the record shows that


the State presented extensive evidence of Cole' s criminal history. Third, we cannot address

whether his attorney failed to call witnesses or whether the sheriff falsified evidence because

these claims rely on matters outside the record and are not reviewable in a direct appeal. State v.

McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251 ( 1995).                     And fourth, Cole fails to explain how


his constitutional rights were violated or how the record demonstrates these violations.




1 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966).


                                                               10
45668 -1 - II




Therefore,      we need not address   them. RAP 10. 10( c).   Accordingly, we reject Cole' s SAG

claims.



          We affirm.


          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




We concur:




                                                      11